Exhibit 99.2 Reconciliation of Non-GAAP Measure We prepare our financial statements in accordance with generally accepted accounting principles (GAAP). Within our investor presentation materials, we make reference to non-GAAP adjusted earnings before interest, taxes depreciation and amortization (EBITDA). This non-GAAP measurement has been included as supplemental information. We believe that this measurement represents a useful internal measure of performance. Accordingly, where we provide a non-GAAP measure like adjusted EBITDA, it is done so that investors have the same financial data that management uses in evaluating performance with the belief that it will assist the investment community in assessing our underlying performance. However, because a non-GAAP measure like adjusted EBITDA is not determined in accordance with accounting principles generally accepted in the United States, such measure is susceptible to varying calculations and not all companies calculate the measure in the same manner. As a result, the aforementioned non-GAAP measure as presented may not be directly comparable to a similarly titled measure presented by other companies. Adjusted EBITDA is presented as supplemental information and not as an alternative to any GAAP measurements. Reconciliation of Non-GAAP Financial Measures - Unaudited (amounts in thousands) Fiscal Year Year to Date Q3 2014 GAAP net income (loss) $ ) $ 2,419 $ 15,957 $ 19,549 $ 16,379 $ 22,489 $ 8,470 Depreciation and amortization expenses 16,213 16,220 15,311 14,859 14,556 13,060 9,813 Impact of excluding a cumulative catch-up adjustment from a change in accounting estimate related to gift card breakage revenue - 1,984 - Loss on impairment and asset disposals, net 72,185 9,936 483 3,478 4,955 3,262 15,295 Restructuring expense (benefit) 8,926 40 ) ) - - - Gain on the settlements - ) ) - Interest expense 10,334 7,756 4,244 2,892 3,172 1,640 881 Income tax expense (benefit) ) 140 4,827 1,663 6,687 9,102 2,376 Loss (income) on discontinued operations, net of tax 11,169 ) 1,241 ) 19 1,306 326 Non-GAAP adjusted EBITDA $ 37,939 $ 36,256 $ 40,380 $ 41,543 $ 45,085 $ 50,687 $ 37,161
